DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 11 and 12 – 22, drawn to a device, comprising: a non-volatile memory (NVM) array configured for bit-addressable writes; and processing circuitry configured to:… (claims 1 – 11); and a corresponding method for use by the device that includes a non-volatile memory (NVM) array configured for bit-addressable writes (claims 12 – 22), classified in G06N3/08.
II. Claims 23 – 26 and 27 – 30, drawn to a device, comprising: a first non-volatile memory (NVM) array configured for block writes; a second NVM array configured for bit-addressable writes; and processing circuitry configured to:… (claims 23 – 26); and a method for use with the device… (claims 27 – 30), classified in G06N3/04.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination of Group I includes a first NVM array configured for block writes.  The subcombination has separate utility such as processing circuitry configured to ….
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Mr. Gabriel Fitch (reg# 62,905) on July 20, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1 – 22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23 – 30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Withdrawn claims 23 – 30 are canceled for being drawn to non-elected invention.  A provisional election was made without traverse as indicated above.

Allowable Subject Matter
Claims 1 – 22 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record, for example US 6,545,907, in which Lowrey et al. disclose in fig. 3, a method for block write operation to a phase change material memory device,
determine whether or not to pre-set a portion of memory within the NVM array to a first memory state before updating data stored within the NVM array (referred to as step 102, fig. 3);
in response to a determination to pre-set the portion of memory, pre-set the portion of memory to the first memory state and then change only particular bits within the pre-set portion to a second memory state (referred to as step 104, fig. 3).

However, Lowrey et al. fail to further disclose the method to:
the determination whether or not to pre-set the portion of memory within the NVM array to a first memory state before updating data stored…, wherein the determination is based on a an amount of change in the data to be updated;
in response to a determination to pre-set the portion of memory, pre-set the portion of memory to the first memory state and then change only particular bits within the pre-set portion to a second memory state using bit-addressable writes to update the data; and 
in response to a determination to not pre-set the portion of memory, update the data by performing bit-addressable writes to update only particular bits of the stored data that need updating.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        July 21, 2022